Citation Nr: 0032004
Decision Date: 12/07/00	Archive Date: 02/02/01

DOCKET NO. 99-14 401               DATE DEC 7, 2000

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim for service connection for headaches.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for a cervical spine disorder.

4. Entitlement to an increased evaluation for post-traumatic stress
disorder (PTSD), Currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

M. Hannan, Counsel 

INTRODUCTION

The appellant served on active duty from February 1969 to May 1970.
This case comes before the Board of Veterans' Appeals (Board) on
appeal of rating decisions issued by the New Orleans, Louisiana
Regional Office (RO) of the Department of Veteran Affairs (VA) in
which the RO found that new and material evidence had not been
submitted to reopen the appellant's claim for service connection
for headaches and which denied his claims of entitlement to service
connection for a right knee disorder and a neck disorder, as well
as his claim for a rating in excess of 30 percent for his service-
connected post-traumatic stress disorder (PTSD).

In March 2000, a videoconference hearing was held between New
Orleans and Washington, DC, before the undersigned, who is the
Board Member making this decision and who was designated by the
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 7102. A
transcript of the hearing testimony has been associated with the
claims file. The transcript of the hearing shows that the appellant
withdrew his appeal for his claim that he had submitted new and
material evidence relating to service connection for headaches. The
oral statement, when transcribed, became a "writing." Tomlin v.
Brown, 5 Vet. App. 355 (1993). During that hearing, the appellant
also submitted a written waiver of consideration of additional
evidence by the RO. See 38 C.F.R. 19.37, 20.1304.

The Board notes that the RO issued a rating decision in April 1999,
which denied the appellant's service connection claims for a skin
disorder, high blood pressure

- 2 - 

and blurred vision with each condition claimed to be due to
exposure to herbicides. Because the appellant has apparently not
completed the procedural steps necessary for an appeal of any of
these issues, the Board has not included them in its consideration
of the issues on appeal. The issue of an increased rating for PTSD
will be addressed in the REMAND section which follows the ORDER
section in the decision below.

FINDINGS OF FACT

1. On March 23, 2000, prior to the promulgation of a decision in
the appeal, the Board received written notification from the
appellant that he wished to withdraw his appeal as to the issue of
whether new and material evidence for service connection for
headaches had been submitted.

2. The record does not contain competent evidence of a nexus
between a current right knee disability and injury or disease
during the veteran's active service.

3. The record does not contain competent evidence of a nexus
between a current cervical spine disability and injury or disease
during the veteran's active service.

CONCLUSIONS OF LAW

1. The criteria for withdrawal by the appellant of his Substantive
Appeal on the issue of whether new and material evidence on the
issue of entitlement to service connection for headaches have been
met. 38 U.S.C.A. 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 20.202,
20.204(b), (c) (1999).

2. The appellant has not submitted evidence of a well-grounded
claim for service connection for a right knee disorder or for a
cervical spine disorder. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R.
3.303 (1999).

- 3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and material evidence claim.

Under 38 U.S.C.A. 7105, the Board may dismiss any appeal which
fails to allege specific error of fact or law in the determination
being appealed. A Substantive Appeal may be withdrawn in writing at
any time before the Board promulgates a decision. 38 C.F.R. 20.202,
20.204(b) (1999). Withdrawal may be made by the appellant or by his
or her authorized representative, except that a representative may
not withdraw a Substantive Appeal filed by the appellant personally
without the express written consent of the appellant. 38 C.F.R.
20.204(c) (1999). The appellant has withdrawn his appeal as to the
question of whether new and material evidence had been submitted
for the claim of service connection for headaches and, hence, there
remain no allegations of errors of fact or law as to this issue for
appellate consideration. Accordingly, the Board does not have
jurisdiction to review the appeal of the new and material evidence
claim and it is dismissed without prejudice.

II. Service connection claims.

The United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter Court) has stated that the threshold question that
must be resolved with regard to each claim is whether the claimant
has presented evidence that the claim is well-grounded; that is,
that the claim is plausible. If he has not, his appeal fails as to
that claim, and VA is under no duty to assist her in any further
development of that claim. 38 U.S.C.A. 5107(a); Murphy v.
Derwinski, 1 Vet. App. 78 (1990). Case law provides that, although
a claim need not be conclusive to be well grounded, it must be
accompanied by evidence. A claimant must submit supporting evidence
that justifies a belief by a fair and impartial individual that the
claim is plausible. Tirpak v. Derwinski, 2 Vet. App. 609, 611
(1992); Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992).

4 - 

Service connection may be established for disability resulting from
personal injury or disease incurred in or aggravated by military
service. 38 U.S.C.A. 101, 106, 1110, 1131. In addition, service
connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

As previously noted, for a claim to be well grounded, there must be
more than just an allegation; a claimant must submit supporting
evidence. Tirpak v. Derwinski, 2 Vet. App. 609 (1992). The three
elements of a 'well-grounded' claim are: (1) evidence of a current
disability as provided by a medical diagnosis; (2) evidence of
incurrence or aggravation of a disease or injury in service as
provided by either lay or medical evidence, as the situation
dictates; and, (3) a nexus, or link, between the in-service disease
or injury and the current disability as provided by competent
medical evidence. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995),
affd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 U.S.C.A.
1110; 38 C.F.R. 3.303. A claim for service connection must be
accompanied by evidence establishing that the veteran currently has
the claimed disability. See Chelte v. Brown, 10 Vet. App. 268
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there can be no
valid claim "in the absence of proof of a present disability");
Caluza v. Brown, 7 Vet. App. 498 (1995).

The appellant testified during his March 2000 videoconference
hearing that he suffered an injury to his right knee during a pugil
stick fight in basic training. He further stated that he re-injured
the knee when he was wounded in Vietnam. See Videoconference
Hearing Transcript pp. 5-8. He also testified that he sought
private treatment in 1972, prior to going to the VA for treatment
and that he current experiences daily severe pain in the right
knee, as well as weakness. See Videoconference Hearing Transcript
pp. 11-15. The appellant testified that he injured his neck in-
service as the result of a fall off a ladder onto his buttocks. He
stated that he experienced neck pain between that accident and his
discharge from service shortly thereafter. See Videoconference
Hearing Transcript pp. 17-18. He also testified that he sought VA
treatment for his neck in 1972, and that he was in

- 5 -

automobile accidents with neck injuries in 1974, and 1983 or 1985.
See Videoconference Hearing Transcript pp. 15-19.

Review of the service medical records reveals that the appellant
was treated, in March 1969, for complaints of pain in the right hip
after being hit with a pugil stick. On physical examination,
diffuse swelling and tenderness of the medial thigh and groin were
observed. Radiographic examination was within normal limits. The
appellant was put on crutches and told to elevate the leg as much
as possible. The clinical impression was contusion, thigh. Several
days later the appellant complained of a knee problem; he was noted
to have had a right adductor contusion. He complained of moderate
pain with sitting. In July 1969, the appellant was examined and
found qualified for transfer overseas. In December 1969, the
appellant sought treatment for complaints of right knee pain; he
was noted to have a history of injury in March 1969. He was given
pain medication and the knee was wrapped with an ace bandage.
Several days later, he still complained of right knee pain, as well
as swelling; the knee was rewrapped and medication was continued.
Radiographic examination of the right knee was within normal
limits. A week later he was still complaining of pain on the right
that radiated down the right leg; there was a small amount of
swelling in the right leg with moderate pain. The appellant was
noted to have no previous history of injury, apart from the March
1969 injury. The last mention of a right knee problem occur-red at
the end of January 1970, when the appellant complained of pain on
kneeling and sitting. At the end of March 1970, the appellant was
noted to have fallen from the second story of a building the
previous evening; he was reported to have landed on his feet. He
sought treatment for complaints of back pain all along the spine;
there was no mention of any knee pain. He was put on light duty for
seven days; the clinical impression was low back strain. The
appellant underwent a separation examination at the end of May
1970. The examiner stated that the appellant's head and neck were
normal, as were his spine, other musculoskeletal parts and lower
extremities.

The appellant submitted an application for benefits in March 1974;
in that document he stated that he had not received any medical
treatment since his discharge. The appellant subsequently underwent
a VA orthopedic examination in July 1974; he presented with various
complaints of pains in his back, left hip and leg and right

- 6 -

neck; he did not report any medical treatment since service for
these complaints. There was no mention of neck pain. On physical
examination, the appellant was noted to walk normally. He was able
to heel and toe walk and demonstrated good strength in all muscle
groups. He also demonstrated a full range of motion in all joints
without any crepitation or deformities noted.

The appellant underwent another VA orthopedic examination in July
1995; he complained of pain and stiffness in his neck of 12 years'
duration. He reported being in an automobile accident in December
1995. After examination, the VA physician rendered a diagnosis of
chronic torticollis, left side of neck without any objective
findings of cervical radiculopathy.

A. Right knee disorder.

Review of the private medical evidence of record reveals that the
appellant was treated, in December 1993, for a sprain of the left
lateral trapezium muscle and a cervical spine sprain after a
automobile accident in which he was rear-ended. He also received
private treatment, between December 1994 and July 1995, for
complaints of neck, shoulder and elbow pain. There is no record of
private treatment for a right knee condition and the private
treatment records in evidence contain no mention of any complaints
of right knee pain.

Review of the VA medical records in evidence reveals that the
appellant was treated for a variety of complaints between 1995 and
1999. A list of the appellant's medical problems, dated in
September 1995, while mentioning cervical spine problems, does not
include any mention of a right knee condition. In June 1996, the
appellant complained of pain in the left knee of four years'
duration with occasional swelling and popping. However, he did not
mention any problem with the right knee or pain in the right knee.
Joint disease in the left knee, but not the right knee, was
diagnosed at this time. The appellant subsequently underwent left
knee repair surgery in a VA hospital in September 1996; at no time
was there any mention of right knee symptoms. In August 1997, the
appellant began to complain of pain in both knees. The appellant
underwent radiographic examination of the right knee in March 1998;
the right knee was found by the radiologist to be normal. In April

- 7 -

1998, the appellant was still complaining of bilateral knee pain;
on physical examination, he was found to be tender in the area of
the patellar tendon. Patellar tendinitis was diagnosed.

As previously noted, evidentiary assertions by the veteran must be
accepted as true for the purposes of determining whether a claim is
well-grounded, except where the evidentiary assertion is inherently
incredible or is beyond the competence of the person making the
assertion. See King v. Brown, 5 Vet. App. 19 (1993). In this case,
the testimony that he injured his right knee in service must be
accepted at face value and is sufficient competent evidence that
the veteran experienced right knee injury in service for the
purpose of determining whether the claim is well grounded.

Similarly, the April 1998 treatment notation that mentions right
knee patellar tendinitis is sufficient evidence of current right
knee disability for the purpose of determining whether the claim is
well grounded.

The claim must fail, however, as the record does not contain
competent medical evidence of a nexus between current right knee
disability and disease or injury during the veteran's active
military service. The appellant has not provided any medical
evidence to establish that he currently suffer from any right knee
disorder that is related to service, and his statements are not
competent evidence as to medical diagnosis or causation. Moray v.
Brown, 5 Vet. App. 463 (1993), Espiritu v. Derwinski, 2 Vet. App.
492 (1992).

Viewing the evidence in a light most favorable to the appellant,
the evidence of record indicates that the appellant never received
any in-service treatment for any diagnosed chronic pathology of the
right lower extremity. While the appellant was treated in service
on a couple of occasions for right leg, hip and knee pain, these
resolved without sequelae. There is no medical evidence of record
to establish that he suffered any injury of the right lower
extremity that was other than acute and transitory. Radiographic
examination of the right knee in January 1970 was negative and a VA
orthopedic examination conducted in July 1974 revealed no right
knee pathology. The appellant stated during his March 2000
videoconference hearing that he sought medical treatment in 1971 or
1972 (more than one year after

- 8 -

service) for his right knee, but contemporaneously, in 1974, he
made no mention of any such treatment.

While the appellant testified at his November 1975 personal hearing
at the RO that he occasionally had pain in the right leg (See RO
Hearing Transcript p. 10), the Board notes that the Court has held
that pain alone, without a diagnosed or identifiable underlying
malady or condition, does not, in and of itself, constitute a
disability for which service connection may be granted. Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999). Furthermore, the
existence of a right knee disorder prior to the 1990s has not been
shown and there is no competent evidence on file that any of his
recently diagnosed right patellar tendinitis is in any way related
to service, or occurrence of events therein.

II. Cervical spine claim.

The appellant has submitted private medical evidence which
indicates that he suffered a cervical neck sprain as the result of
a motor vehicle accident in December 1993. However, there is no
indication in the treatment records, dated between 1993 and 1995,
that the appellant's cervical spine disorder was in any way related
to any incident of service.

Review of the VA treatment records in evidence reveals that a
physician stated in a July 1995 outpatient clinic note, that the
appellant had been suffering from cervical disc problems since an
auto accident in 1986. A September 1995 note states that the
appellant was diagnosed with cervical disc disease at the 4th and
5th levels and that he complained of chronic neck pain. He stated
that the pain had been present since 1989 secondary to a motor
vehicle accident. There is no indication in any of the VA medical
reports that any of the appellant's cervical spine symptomatology
was in any way related to any incident of his service.

The appellant has asserted that his cervical spine disorder is
related to service, but he has offered no medical evidence on that
point. Where the determinative issue involves causation or a
medical diagnosis, competent medical evidence to the effect that
the claim is possible or plausible is required. Murphy v.
Derwinski, 1 Vet. App.

- 9 -

78, 81 (1990). The claimant does not meet this burden by merely
presenting his lay opinion because he is not a medical health
professional and does not constitute competent medical authority.
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Consequently, his
lay assertions cannot constitute cognizable evidence, and as
cognizable evidence is necessary for a well-grounded claim, Tirpak
v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence of
cognizable evidence renders a claim not well grounded.

Furthermore, the Board notes there was no diagnosis of any cervical
spine pathology until after the December 1993 motor vehicle
accident (almost twenty- four years after service) which resulted
in cervical trauma. Prior to that, there is no medical evidence of
record of any pertinent complaints or symptoms, although the
appellant did testify that he had suffered a neck injury in a car
accident in 1974, and that he had another accident sometime in the
mid- 1980s. The appellant's own statements during his July 1995 VA
orthopedic examination place the onset of his neck pain in 1983.

Review of all the evidence of record reveals that the appellant has
submitted no medical evidence to establish that he has any cervical
spine disorder that is related to service; his statements are not
competent evidence as to medical diagnosis or causation. Moray v.
Brown, 5 Vet. App. 463 (1993), Espiritu v. Derwinski, 2 Vet. App.
492 (1992). Therefore, a cervical spine disorder is not shown by
the evidence of record until many years after service and the
appellant has not submitted competent medical evidence showing that
he currently has any cervical spine disorder that is linked to any
incident of service. His claim is accordingly not well grounded and
must be denied. See Caluza v. Brown, 7 Vet. App. 498 (1995).

III. 38 U.S.C.A. 5103(a).

Where a claim is not well grounded it is incomplete, and the VA is
obliged under 38 U.S.C.A. 5103(a) to advise the claimant of the
evidence needed to complete his application. Robinette v. Brown, 8
Vet. App. 69, 77-80 (1995). The Board notes that the RO's rating
decision and the Statement of the Case (SOC) indicated to the
appellant that this claim was being denied because the claimed
right knee

- 10 -

disorder and cervical spine disorder had not been shown to have a
nexus to service. The Board views that information as informing the
appellant of the type of evidence needed- thus satisfying Robinette
v. Brown, 8 Vet. App. 69 (1995). Finally, there is no suggestion in
the record that there are medical records available which, if
obtained, would change this outcome.

Since the appellant has failed to present competent medical
evidence that he currently suffers from any right knee or cervical
spine pathology related to service, and since he has failed to
present competent medical evidence that his claims of entitlement
to service connection for these disorders are plausible, that is,
he has failed to present medical evidence that links the alleged
conditions to service, the claims for service connection for a
right knee disorder and a cervical spine disorder must be denied as
not well grounded. Dean v. Brown, 8 Vet. App. 449 (1995).

ORDER

The appeal for the new and material evidence claim concerning
entitlement to service connection for headaches is dismissed.

Well-grounded claims for service connection for a right knee
disorder and a cervical spine disorder not having been submitted,
each of these claims is denied.

REMAND

To present a well-grounded claim for an increased rating of a
service-connected disability, a veteran need only submit his or her
competent testimony that symptoms, reasonably construed as related
to the service-connected disability, have increased in severity
since the last evaluation. See Proscelle v. Derwinski, 2 Vet. App.
629, 631-2 (1992). The appellant and his representative are
contending that the appellant's PTSD is more severe than reflected
by the current 30 percent evaluation. The Board thus concludes that
the appellant has presented a well grounded claim for an increased
rating for his service-connected disorder.

- 11 -

In support of his contention that his PTSD has become more severe,
the appellant has submitted recent written statements from his
treating mental health care providers. These statements indicate
that the appellant is currently fully disabled due to his PTSD and
that his GAF score has dropped to 44. At the time of the most
recent VA psychiatric examination in May 1998, more than two years
ago, the appellant's GAF score was 60. The appellant should be
afforded another VA psychiatric examination which takes into
account his recent assessment by his mental health care providers.

In addition, according to the VA Form 21-4192 submitted by the
appellant's former employer, the United States Postal Service
(USPS), the appellant was granted disability retirement in November
1997. The appellant testified during his March 2000 videoconference
hearing that he retired from his job because of his PTSD
symptomatology. To date, the associated USPS documents concerning
the medical reasons for the appellant's retirement have not been
associated with the claims file. The RO should obtain all medical
records relating to the appellant's disability retirement from the
USPS in November 1997.

The appellant has apparently applied for Social Security
Administration (SSA) disability benefits; it is unknown whether
those benefits have been granted. It has been resolved in various
cases, essentially, that although SSA disability decisions are not
controlling for VA purposes, they are pertinent to the adjudication
of a claim, for VA benefits, and that the VA has a duty to assist
the veteran in gathering SSA records. Collier v. Derwinski, 1 Vet.
App. 413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992);
Masors v. Derwinski, 2 Vet. App. 181 (1992); and Brown v.
Derwinski, 2 Vet. App. 444 (1992). In this case, medical records
and the SSA award letter associated with the grant of SSA benefits,
if any, have not been associated with the claims file. The RO
should obtain the medical records relating to any award of SSA
benefits, as well as any associated Administrative Law Judge (ALJ)
decision and List of Exhibits.

These considerations require the gathering of additional records as
well as further investigation by medical professionals, inasmuch as
the Board is prohibited from substituting its own unsubstantiated
medical opinions. See Colvin v. Derwinski,

- 12 -

Vet. App. 171, 175 (1991). In addition, the duty to assist includes
obtaining medical records and examinations where indicated by the
facts and circumstances of an individual case. See Murphy v.
Derwinski, 1 Vet. App. 78 (1990). Where the record before the Board
is inadequate to render a fully informed decision, a remand to the
RO is required in order to fulfill its statutory duty to assist the
appellant to develop the facts pertinent to the claim. Ascherl v.
Brown, 4 Vet. App. 371, 377 (1993). This will also permit
evaluation of the appellant's disabilities on both a schedular and
an extraschedular basis, without prejudice to the appellant. See
Floyd v. Brown, 9 Vet. App. 88 (1996); Bernard v. Brown, 4 Vet.
App. 384 (1993).

In light of the above considerations, the case is REMANDED for the
following:

1. The RO should obtain from the Social Security Administration
copies of any medical records utilized in determining the
appellant's entitlement to disability insurance benefits, if any.
The RO should also obtain any associated ALJ decision and List of
Exhibits. The appellant's assistance in obtaining any pertinent
records should be requested as indicated.

2. The RO should contact the appellant to determine the names,
addresses, and dates of treatment by any physicians, hospitals or
treatment centers who provided him with relevant evaluation or
treatment for his PTSD, not already provided. After obtaining the
appropriate signed authorization for release of information forms
from the appellant, the RO should contact each physician, hospital,
or treatment center specified by the appellant to obtain any and
all medical or treatment records or reports relevant to the above
mentioned claim. All pieces of correspondence, as well as any
medical or treatment records obtained, should be made a part of the
claims file. If private treatment is reported and those records are
not obtained, the appellant and his

- 13 -

representative should be provided with information concerning the
negative results, and afforded an opportunity to obtain the
records. 38 C.F.R. 3.159.

3. The RO should also attempt to secure copies of all VA medical
records pertaining to the appellant, to the extent not already on
file. The appellant should identify the VA facilities from which he
has received treatment since 1997.

4. The RO should schedule the appellant for examination to
determine the severity of the service- connected PTSD. All tests
and studies deemed necessary should be conducted. The claims file,
including a copy of this Remand, must be made available to the
examiner for review in conjunction with the examination. It is
requested that the examiner obtain a detailed occupational history.
Rather than relying solely on the assessment of the level of
disability at the moment of the examination, the examiner should
utilize the data contained in the claims file and offer an opinion
as to the severity of the appellant's PTSD as it bears on the
occupational and social impairment of the appellant.

Based upon the review of the record and the examination, the
examiner should provide a Global Assessment of Functioning (GAF)
Score indicating the level of impairment produced by the service-
connected psychiatric disability, for the years since 1997 to the
present. It is imperative that the examiner also provide a
explanation of the GAF score for purposes of due process under
Thurber v. Brown, 5 Vet. App. 119 (1993).

- 14 -

5. After completion of the above, the RO should again adjudicate
the appellant's claim for an increased rating on the basis of all
the evidence of record and with application of all appropriate
legal theories.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to
report for the examinations scheduled as a result of this remand
and to cooperate in the development of the case, and that the
consequences of failure to report for a VA examination without good
cause may include denial of his claim(s). 38 C.F.R. 3.158 and 3.655
(1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

When this development has been completed, and if the benefits
sought are not granted, the case should be returned to the Board
for further appellate consideration, after compliance with
appropriate appellate procedures, including issuance of a
supplemental statement of the case. It is requested that the
supplemental statement of the case specifically set forth the
reasons and bases for the decision.

- 15 -

No action by the appellant is required until he receives further
notice. The Board intimates no opinion, either legal or factual, as
to the ultimate disposition warranted in this case, pending
completion of the requested development.

MARY GALLAGHER
Member, Board of Veterans' Appeals




16 -



